 



Exhibit 10.10
CADENCE DESIGN SYSTEMS, INC.
1994 DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 20, 2003
[409A GRANDFATHERED PLAN]

 



--------------------------------------------------------------------------------



 



CADENCE DESIGN SYSTEMS, INC.
1994 DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 20, 2003
     Cadence Design Systems, Inc., a Delaware Corporation (referred to hereafter
as the “Employer”) established effective October 1, 1994, and amended and
restated effective October 1, 1996, January 1, 2001, and November 1, 2002, this
Cadence Design Systems, Inc. 1994 Deferred Compensation Plan (the “Plan”), an
unfunded plan for the purpose of providing deferred compensation for a select
group of management, highly compensated executives, and directors. The Employer
hereby amends and restates the Plan in its entirety effective November 20, 2003,
to reflect prior and new amendments to the Plan.
     The instant document governs the Plan with respect to all deferrals made
with regard to periods prior to January 1, 2005 and all earnings and
accumulations thereon including those occurring after December 31, 2004.
RECITALS
     WHEREAS, those employees or directors identified by the Compensation
Committee of the Board of Directors of the Employer or any other committee
designated by the Board of Directors of the Employer to administer this Plan in
accordance with Section 8 hereof (hereinafter referred to as the “Committee”) as
eligible to participate in this Plan (each of whom are referred to hereafter as
the “Employee” or collectively as the “Employees”) are employed by Employer:
     WHEREAS, Employer previously adopted an unfunded deferred compensation plan
and the Employees desire the Employer to continue to pay certain deferred
compensation and/or related benefits to or for the benefit of Employees, or a
designated Beneficiary or both; and
     WHEREAS, Employer believes it is in the best interest of Plan participants
and beneficiaries to amend and restate the Plan:
     NOW, THEREFORE, the Employer hereby amends and restates the Plan effective
as of November 20, 2003.

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page SECTION 1 DEFINITIONS     1  
1.1
  “Account     1  
1.2
  “Beneficiary     1  
1.3
  “Change in Control     1  
1.4
  “Code     1  
1.5
  “Committee     1  
1.6
  “Compensation     1  
1.7
  “Effective Date     1  
1.8
  “Eligible Compensation     1  
1.9
  “Eligible Stock Option     1  
1.10
  “Employee     1  
1.11
  “Employer     2  
1.12
  “Employer Contributions     2  
1.13
  “Hardship     2  
1.14
  “Non-Employee Director     2  
1.15
  “Plan     2  
1.16
  “Plan Year     2  
1.17
  “Permanent Disability     2  
1.18
  “Qualifying Stock Option Gain     2  
1.19
  “Stock     2  
1.20
  “Stock-for-Stock     2  
1.21
  “Stock Option Subaccount     3  
1.22
  “Subsidiary     3  
1.23
  “Trust” or “Trust Agreement     3  
1.24
  “Trust Fund     3  
1.25
  “Trustee     3  
 
            SECTION 2 ELIGIBILITY     3  
2.1
  Eligibility     3  
 
            SECTION 3 DEFERRED COMPENSATION & QUALIFYING STOCK OPTION GAIN     4
 
3.1
  Deferred Compensation     4  
3.2
  Deferred Qualifying Stock Option Gain     5  
3.3
  Payment of Account Balances     5  
3.4
  Election to Defer     7  
3.5
  Distribution Election     8  
3.6
  Payment Upon Change in Control     9  
3.7
  Hardship     9  
3.8
  Employee’s Right Unsecured     10  
3.9
  Investment of Contribution     10  

 i

 



--------------------------------------------------------------------------------



 



              SECTION 4 DESIGNATION OF BENEFICIARY     11  
4.1
  Designation of Beneficiary     11  
 
            SECTION 5 CHANGE IN CONTROL     11  
5.1
  Change in Control     11  
 
            SECTION 6 TRUST PROVISIONS     12  
6.1
  Trust Agreement     12  
 
            SECTION 7 AMENDMENT, TERMINATION AND TRANSFERS BY COMMITTEE     13  
7.1
  Amendment     13  
7.2
  Termination     13  
7.3
  Transfers by Committee     13  
 
            SECTION 8 ADMINISTRATION     14  
8.1
  Administration     14  
8.2
  Liability of Committee; Indemnification     14  
8.3
  Expenses     14  
 
            SECTION 9 GENERAL AND MISCELLANEOUS     14  
9.1
  Rights Against Employer     14  
9.2
  Assignment or Transfer     15  
9.3
  Severability     15  
9.4
  Construction     15  
9.5
  Governing Law     15  
9.6
  Payment Due to Incompetence     15  
9.7
  Tax     15  
9.8
  Attorney’s Fees     15  
9.9
  Plan Binding on Successors/Assignees     16  

ii



--------------------------------------------------------------------------------



 



 
SECTION 1
DEFINITIONS
     1.1 “Account” shall mean the separate account(s) established under this
Plan and the Trust for each participating Employee. Each Account shall include,
as applicable, any Stock Option Subaccount of a participating Employee. Employer
shall furnish each participant with a statement of his or her Account balance at
least annually.
     1.2 “Beneficiary” shall mean the Beneficiary designated by the Employee to
receive Employee deterred compensation benefits in the event of his or her
death.
     1.3 “Change in Control” shall have the meaning set forth in Section 5.1 of
the Plan.
     1.4 “Code’’ shall mean the Internal Revenue Code of 1986 as amended from
time to n me, and the rules and regulations promulgated thereunder.
     1.5 “Committee” shall mean the Compensation Committee of the Board of
Directors of the Employer or any other committee designated by the Board of
Directors of the Employer to administer this Plan in accordance with Section 8
hereof.
     1.6 “Compensation” shall, for the period on or before April 1, 1998, mean
the base salary and cash bonuses described in Section 3.1. On or after April 1,
1998, “Compensation” shall mean the base salary, cash bonuses, and director fees
described in Section 3.1.
     1.7 “Effective Date” of the Plan shall mean October 1, 1994, unless
otherwise specified by the Employer in a corporate resolution approving and
adopting this Plan. The effective date of this amendment and restatement shall
be November 20, 2003.
     1.8 “Eligible Compensation” shall mean, for the period prior to April 1,
1998, projected annual compensation from the Employer, determined on an annual
basis by the Employer at or before the beginning of the Plan Year, which may
consist of salary, bonus, and/or incentive payments, determined before any
deductions under any qualified plan of the Employer (including a Section 401(k)
plan or a Section 125 plan) and excluding any special or nonrecurring
compensatory payments such as moving or relocation bonuses or automobile
allowances. Effective on and after April 1, 1998, the term shall mean projected
annual compensation from the Employer determined on an annual basis by the
Employer at or before the beginning of the Plan, which may consist of salary,
bonus, and, and/or incentive payments, determined before any deductions under
any qualified plan of the Employer (including a Section 401(k) plan or a
Section 125 plan) and excluding any special or non-recurring compensatory
payments such as moving or relocation bonuses or automobile allowances.
     1.9 “Eligible Stock Option” shall mean one or more non-qualified stock
options selected by the Committee in its sole discretion.
     1.10 “Employee” shall, for the period before April 1, 1998, mean, each
employee of Employer. Effective on or after April 1, 1998, the term shall also
include each Non-Employee

1



--------------------------------------------------------------------------------



 



Director. The term also shall include reference to an Employee’s Beneficiary
where the context so requires.
     1.11 “Employer” shall mean Cadence Design Systems, Inc., a Delaware
corporation, and any successor organization thereto, and any Subsidiaries, as
defined in Section 7.3 of the Company.
     1.12 “Employer Contributions” shall mean the Employer’s discretionary
contribution, if any, pursuant to Section 3.1(b) of the Plan.
     1.13 “Hardship” shall have the meaning set forth in Section 3.7 of the
Plan.
     1.14 “Non-Employee Director’’ shall mean a member of Employer’s Board of
Directors who is not otherwise an employee of the Employer.
     1.15 “Plan” shall mean the Cadence Design Systems, Inc. 1994 Deferred
Compensation Plan, including any amendments thereto.
     1.16 “Plan Year” shall mean the year beginning each January 1 and ending
December 31; notwithstanding the foregoing, the initial Plan Year shall mean the
period beginning with the Effective Date and ending on December 31, 1994.
     1.17 “Permanent Disability” shall mean that the Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or otherwise meets the definition of “Permanent Disability” as set forth
in the Employer’s Long Term Disability Plan. An Employee will not he considered
to have a Permanent Disability unless he or she furnishes proof of such
condition sufficient to satisfy the Employer, in its sole discretion.
     1.18 “Qualifying Stock Option Gain” shall mean an amount equal to the fair
market value of shares (or share equivalent units) of Stock acquired upon
exercise of one or more Eligible Stock Options using a Stock-for-Stock payment
method, less the total stock purchase price paid to exercise the Eligible Stock
Options, less amounts withheld pursuant to Section 9.7. All such amounts shall
be calculated using the average of the high and low price of Stock on the date
of exercise of such Eligible Stock Options, as reported on the NASDAQ Global
Select Market.
     1.19 “Stock” shall mean Cadence Design Systems, Inc. common stock, $0.01
par value, or any other equity securities of Employer designated by the
Committee.
     1.20 “Stock-for-Stock” shall mean a payment method by which certain
Employees exercise their Eligible Stock Options by paying the exercise price
with Stock, as follows: the Employee delivers to Employer shares of Stock
already owned by Employee for at least six (6) months as of the date of exercise
(or, instead of delivering actual shares, Employee delivers “phantom shares” by
delivering an affidavit of ownership of the already-owned Stock but does not
deliver cash or any other property) having a fair market value equal to the
exercise price of the Eligible Stock Options to be exercised.

2



--------------------------------------------------------------------------------



 



     1.21 “Stock Option Subaccount” shall mean (i) the sum of Qualifying Stock
Option Gain deferred in accordance with Section 3.2 of this Plan, plus
(ii) amounts credited or debited in accordance with Section 3.9(d) of this Plan,
less (iii) all distributions made to the Employee or his or her beneficiary in
accordance with Section 3.3(g) of this Plan.
     1.22 “Subsidiary” shall mean any corporation (other than the Employer) in
an unbroken chain of corporations or other entities beginning with the Employer,
if each of the entities other than the last entity in the unbroken chain owns
stock, partnership rights or other ownership interest possessing fifty (50)
percent or more of the total combined voting power of all classes of stock,
partnership rights or other ownership interest in one of the other entities in
such chain.
     1.23 “Trust” or “Trust Agreement” shall mean the Cadence Design Systems,
Inc. 1994 Deferred Compensation Plan Rabbi Trust Agreement, including any
amendments thereto, entered into between the Employer and the Trustee to carry
out the provisions of the Plan.
     1.24 “Trust Fund” shall mean the cash and other assets and/or properties
held and administered by’ Trustee pursuant to the Trust to carry out the
provisions of the Plan.
     1.25 “Trustee” shall mean the designated Trustee acting at any time under
the Trust.
SECTION 2
ELIGIBILITY
     2.1 Eligibility. Eligibility to participate in the Plan shall be limited to
Employees of the Employer who (a) have Eligible Compensation of at least
$150,000 for the Plan Year, (b) are classified as officers, vice-presidents,
directors, or an equivalent title, and (c) have been selected by the Committee
to participate in the Plan. The Committee shall designate Employees who shall be
covered by this Plan in a separate Acknowledgment (in the form attached hereto
as Appendix 1) for each such Employee. Participation in the Plan shall commence
as of the date such Acknowledgment is signed by the Employee and delivered to
the Employer, provided that deferral of compensation under the Plan shall not
commence until the Employee has complied with the election procedures set forth
in Section 3.4. Notwithstanding the foregoing, participation by an Employee in
the Plan does not make such Employee eligible automatically to defer Qualifying
Stock Option Gain. Employees whose Stock Options are Eligible Stock Options and
who are eligible to defer Qualifying Stock Option Gain under the Plan pursuant
to Section 3.2, will be designated by the Committee in a separate
Acknowledgement (in the form attached hereto as Appendix 2) for each such
Employee. Nothing in the Plan or in the Acknowledgments should be construed to
require any contributions to the Plan on behalf of the Employee by Employer.
     Notwithstanding the foregoing, Non-Employee Directors shall be eligible to
participate in the Plan and a Non-Employee Director shall commence participation
in the Plan as of the later of April 1, 1998, or the date the Non-Employee
Director first becomes a Non-Employee Director, provided that deferral of
Compensation under the Plan shall not commence until the Non-Employee Director
has complied with the election procedures set forth in Section 3.4.

3



--------------------------------------------------------------------------------



 



SECTION 3
DEFERRED COMPENSATION & QUALIFYING STOCK OPTION GAIN
     3.1 Deferred Compensation.
          (a) Each participating Employee may elect, in accordance with
Section 3.4 of this Plan, to defer semi-annually the receipt of a portion of the
Compensation for active service otherwise payable to him or her by Employer
during each semi-annual period or portion of a semi-annual period that the
Employee shall be employed by the Employer. Any Compensation deferred by
Employee pursuant to Section 3.4 shall be recorded by the Employer in an
Account, maintained in the name of the Employee, which Account shall be credited
with a dollar amount equal to the total amount of Compensation deferred during
each semi-annual period under the Plan, together with earnings thereon credited
in accordance with Section 3.9. The amount or percentage of Compensation that
Employee elects to defer under Section 3.4 will remain constant for the
semi-annual period and shall not be subject to change during such semi-annual
period Effective April 1 1998, each such deferral election as to “base salary”
or “director’s fees’’ or discontinuance of a deferral election as to “base
salary” or ''director’s fees’’ will continue in force for each successive year
or semiannual period, as appropriate, until or unless suspended or modified by
the filing of a subsequent election with the Employer by the Employee or
Non-Employee Director in accordance with Section 3.4 of the Plan. Each deferral
election as to an Employee’s “cash bonus’’ shall continue in force only for the
single semi-annual period in which it is paid, regardless of the period of time
as to which it is awarded, and shall not apply to any successive semi-annual
periods. Any deferral election with respect to a “cash bonus” must be made prior
to the time the amount of the bonus is determined, prior to the end of the
period of time as to which the bonus is awarded, and at a time that the amount
of any such bonus remains substantially uncertain. All deferrals pursuant to
this Section 3.1 shall be fully vested at all times. Effective April 1, 1998,
deferral elections shall be subject to minimum dollar and maximum percentage
amount limits as follows: (i) the minimum semi-annual deferral amount is $2,500
(prior to July 1, 1998, the minimum annual deferral amount was $5,000), which
shall be withheld from the Employee’s or Non-Employee Director’s Compensation,
and (ii) the maximum deferral percentage amount is 80% of the Employee’s “base
salary,” 100% of the Employee’s “cash bonus,” and 100% of the Non-Employee
Director’s “director’s fees.” For purposes of the Plan, “base salary” for a
given semi-annual period means an “Employee’s regular compensation payable
during the semi-annual period, excluding bonuses, commissions, overtime,
incentive payments, non-monetary awards, compensation deferred pursuant to all
Section 125 (cafeteria) or Section 401(k) (savings) plans of the Employer and
other special compensation, and reduced by the tax withholding obligations
imposed on the Employer and any other withholding requirements imposed by law
with respect to such amounts. For purposes of the Plan, “cash bonus” shall mean
amounts (if any) awarded under the bonus policies maintained by the Employer and
any commissions earned on sales. For purposes of the Plan, “director’s fees” for
a given semi-annual period means the annual retainer, per meeting fees,
committee meeting fees, and consulting fees payable during the semi-annual
period. Except as otherwise expressly provided herein, this Section 3.1(a) is
effective as of July 1, 1998.
          (b) Employer shall not be obligated to make any other contribution to
the Plan on behalf of any Employee at any time. Employer may make Employer
Contributions to the

4



--------------------------------------------------------------------------------



 



Plan on behalf of one or more Employees. Employer Contributions, if any, made to
Accounts of Employees shall be determined in the sole and absolute discretion of
the Employer, and may be made without regard to whether the Employee to whose
Account such contribution is credited has made, or is making, contributions
pursuant to Section 3.1(a). The Employer shall not be bound or obligated to
apply any specific formula or basis for calculating the amount of any Employer
Contributions and Employer shall have sole and absolute discretion as to the
allocation of Employer Contributions among participating Employee Accounts. The
use of any particular formula or basis for making an Employer Contribution in
one year shall not bind or obligate the Employer to use such formula or basis in
any other year. Employer Contributions may be subject to a substantial risk of
forfeiture in accordance with the terms of a vesting schedule, which may be
selected by the Employer in its sole and absolute discretion.
          (c) Amounts deferred under the Plan shall be calculated and withheld
from the Employee’s base salary and/or cash bonus after such compensation has
been reduced to reflect salary reduction contributions to the Employer’s Code
Section 125 (cafeteria) and Code Section 401(k) (savings) plans, but before any
reductions for contributions to the Code Section 423 (employee stock purchase)
plan.
          (d) The Committee in its sole discretion may direct the Trustee to
accept the transfer of funds held in trust under any plan sponsored or
maintained by the Employer or an affiliate thereof which is an unfunded
nonqualified deferred compensation plan for a select group of management and
highly compensated executives of the Employer (a “Transferor Plan”), in which
case the transferred funds (the “Transferred Amounts”) shall be held by the
Trustee under and be subject to the terms of the Plan and invested and accounted
for as directed by the Committee except as otherwise provided in Section 3.3(e).
The Transferred Amounts may not be transferred back to the Transferor Plan or
its trust. The transfer of such Transferred Amounts shall not cause any of the
participant’s rights to a distribution under the Plan or the Transferor Plan
(including the Transferred Amounts) to be a secured right to a distribution
under either plan.
     3.2 Deferred Qualifying Stock Option Gain. Eligible Employees designated by
the Committee as described in Section 2.1 may elect, in accordance with
Section 3.4(b) of this Plan, to defer the receipt of Qualifying Stock Option
Gain upon the exercise of any Eligible Stock Option. Any Qualifying Stock Option
Gain deferred by an Employee shall be recorded in a Stock Option Subaccount,
maintained in the name of the Employee, which subaccount shall be credited with
an amount of shares (or share equivalent units) of Stock equal to the total
amount of Qualifying Stock Option Gain deferred, together with any earnings
thereon credited in accordance with Section 3.9(d).
     3.3 Payment of Account Balances.
          (a) Effective July 1, 1998, the Employee shall elect whether he or she
will receive distribution of his or her Account, not including his or her Stock
Option Subaccount, subject to tax withholding requirements, (i) upon reaching a
specified age, (ii) upon passage of a specified number of years, (iii) upon
termination of employment of Employee with Employer, (iv) upon the earlier to
occur of (A) termination of employment of Employee with Employer or (B) passage
of a specified number of years or attainment of a specified age, or (v) upon the
later to occur of (A) termination of employment of Employee with Employer or
(B) passage of a

5



--------------------------------------------------------------------------------



 



specified number of years or attainment of a specified age, as elected by
Employee in accordance with the form established by the Committee. Such form may
permit an election among some or all of the alternatives listed in this
Section 3.3(a), as determined in the Committee’s sole discretion. A designation
of the time of distribution shall be required as a condition of participation
under this Plan. The Employee also shall elect to receive all amounts payable to
him or her in a lump sum or in equal monthly installments over a designated
period of five or ten years, pursuant to the provisions of Section 3.3(e). These
elections shall be made in accordance with Section 3.5 of this Plan.
          (b) Distributions shall be made to the maximum extent allowable under
the election made by Employee, except that no distribution shall be made to the
extent that the receipt of such distribution, when combined with the receipt of
all other “applicable employee remuneration” (as defined in Code
Section 162(m)(4)) would cause any remuneration received by the Employee to be
nondeductible by the Employer under Code Section 162(m)(1). The portion of any
distributable amount that is not distributed by operation of this
Section 3.3(b) shall be distributed in subsequent years in the manner elected by
the Employee until the Employee’s Account has been fully liquidated. The
commencement date of the lump sum payment or the five- or ten-year period
(whichever is applicable) shall be automatically extended, when necessary to
satisfy the requirements of this subsection, for one-year periods until all
Account balances have been distributed in the manner elected by the Employee.
          (c) Effective July 1, 1998, upon termination of Employee’s employment
with Employer by reason of death or Permanent Disability prior to the time when
payment of Account balances otherwise would commence under the provisions of
Section 3.3(a), Employee or Employee’s designated Beneficiary will be entitled
to receive all amounts credited to the Account of Employee as of the date of his
or her death or Permanent Disability (notwithstanding any contrary election to
receive distributions under the first sentence of Section 3.3(a)). Upon
termination of Employee’s employment with Employer by reason other than death or
Permanent Disability prior to the date when payment of Account balances
otherwise would commence under the provisions of Section 3.3(a), the Employer
may, in the sole discretion of the Committee, distribute to Employee or
Employee’s designated Beneficiary all amounts credited to the Employee’s Account
as of the date of such termination (notwithstanding any contrary election to
receive distributions under the first sentence of Section 3.3(a)). Said amounts
shall be payable in the form determined pursuant to the provisions of
Section 3.3(e).
          (d) Upon the death of Employee prior to complete distribution to him
or her of the entire balance of his or her Account (and after the date of
termination of employment with Employer), the balance of his or her Account on
the date of death shall be payable to Employee’s designated Beneficiary pursuant
to Section 3.3(e). Effective July 1, 1998, notwithstanding any other provision
of the Plan to the contrary, the Employee’s designated Beneficiary may receive
the distribution of the remaining portion of such deceased Employee’s Account in
the form of a lump sum if the Beneficiary requests such a distribution and the
Committee, in its sole discretion, consents to such a distribution.
          (e) The Employer shall distribute or direct distribution of the
balance of amounts previously credited to Employee’s Account, in a lump sum, or
in monthly installments over a period of five (5) years or ten (10) years as
Employee shall designate. A designation of

6



--------------------------------------------------------------------------------



 



the form of distribution shall be required as a condition of participation under
this Plan. Distribution of the lump sum or the first installment shall be made
or commence within ninety (90) days following the date specified in the first
sentence of Section 3.3(a), or as otherwise provided in 3.3(c). Subsequent
installments, if any, shall be made on the first day of each month following the
last installment as determined by Employer. The amount of each installment shall
be calculated by dividing the Account balance as of the date of the distribution
by the number of installments remaining pursuant to the Employee’s distribution
election. Each such installment, if any, shall take into account earnings
credited to the balance of the Account remaining unpaid. The Employee’s
distribution election shall be made on a form provided by Employer.
          Notwithstanding any provision herein to the contrary, any Transferred
Amounts shall be distributable under the Plan according to the terms of the
elections permitted and made by the participant under the applicable Transferor
Plan unless subsequently modified by the participant as permitted under this
Plan.
          (f) Effective April 1, 1998, for purposes of this Section 3.3,
reference to termination of employment shall also include termination of service
as a Non-Employee Director of the Employer (except in the event such termination
is due to becoming an Employee).
          (g) An Employee shall make a separate election to receive
distributions from his or her Stock Option Subaccount, subject to tax
withholding requirements. Upon termination of Employee’s employment with
Employer by reason of death or Permanent Disability prior to the time when
payment of Employee’s Stock Option Subaccount balance otherwise would commence
pursuant to Employee’s election, Employee or Employee’s designated Beneficiary
will be entitled to receive all amounts credited to the Stock Option Subaccount
of Employee as of the date of his or her death or Permanent Disability
(notwithstanding any contrary election to receive distributions pursuant to this
Section 3.3(g)). Upon termination of Employee’s employment with Employer by
reason other than death or Permanent Disability prior to the date when payment
of Employee’s Stock Option Subaccount balance otherwise would commence pursuant
to Employee’s election, Employer may, in the sole discretion of the Committee,
distribute to Employee or Employee’s designated Beneficiary all amounts credited
to Employee’s Account as of the date of such termination (notwithstanding any
contrary election to receive distributions pursuant to this Section 3.3(g)). All
distributions from an Employee’s Stock Option Subaccount shall be made in the
form of Stock, except for distributions upon a Change in Control, to be made in
a lump sum payment in accordance with Section 3.6.
     3.4 Election to Defer.
          (a) Compensation. Each election of an Employee to defer Compensation
as provided in Section 3.1 of this Plan shall be in writing, signed by the
Employee, and delivered to Employer, together with all other documents required
under the provisions of this Plan, within such time as determined by the
Committee and communicated to those Employees who are eligible to participate in
the Plan. Such deferral elections must be delivered to Employer prior to the
beginning of the Plan Year with respect to which the Compensation to be deferred
is otherwise payable to Employee. Provided, however, that effective April 1,
1998, an Employee who is hired or promoted to a position of eligibility for
participation in the Plan during a Plan

7



--------------------------------------------------------------------------------



 



Year (effective January 1, 2001, on or before the first business day of a semi
annual period) or a Non-Employee Director who is elected to become a
Non-Employee Director shall have thirty (30) days from the date of notification
of eligibility for participation in the Plan in which to submit the required
election documents for the then current semi-annual period. Any deferral
election made by Employee shall be irrevocable with respect to any Compensation
covered by such election, including Compensation payable in the semi-annual
period in which the election suspending or modifying the prior deferral election
is delivered to Employer. Notwithstanding the foregoing, with respect to cash
bonuses payable to an Employee for the year ended December 31, 1996, but which
will not be paid to the Employee until after January 1, 1997, the Employee may
make a separate deferral election with respect to, or revise a previous deferral
election with respect to, such cash bonuses until such time on or before
December 31, 1996 as determined by the Committee, so long as at that time the
amount of any such bonus has not yet been determined and remains substantially
uncertain. The Employer shall withhold the amount or percentage of base salary
specified to be deferred in equal amounts for each payroll period and shall
withhold the amount or percentage of each cash bonus specified to be deferred at
the time or times such bonus is or otherwise would be paid to the Employee. The
election to defer Compensation shall be made on the form provided by Employer.
Effective April 1, 1998, the Employer shall withhold the amount or percentage of
director’s fees specified to be deferred at the time or times such director’s
fees are or otherwise would be paid to the Non-Employee Director.
Notwithstanding the foregoing, with respect to Compensation payable to a
Non-Employee Director for the Plan Year ending December 31, 1998, but which will
not be paid to the Non-Employee Director until after March 31, 1998, the
Non-Employee Director may make a deferral election with respect to such
Compensation until March 31, 1998. Notwithstanding any other provision of the
Plan to the contrary, with respect to base salary and cash bonuses payable to an
Employee for the six-month period from July 1, 1998 through December 31, 1998,
prior to July 1, 1998, the Employee may revise a previous deferral election with
respect to such base salary to increase (but not decrease) the amount or
percentage of base salary to be deferred. Except as otherwise expressly provided
herein, this Section 3.4(a) is effective as of July 1, 1998.
          (b) Qualifying Stock Option Gain. Notwithstanding any provision of
Section 3.4(a) to the contrary, with respect to Qualifying Stock Option Gain to
be deferred, (i) the Employee must make a separate deferral election on a
separate deferral election form with respect to such Qualifying Stock Option
Gain; (ii) such form must be timely delivered to the Vice President of Human
Resources or his or her designee at least six (6) months before the date the
Employee elects to exercise the Eligible Stock Option; (iii) the Eligible Stock
Option must be exercised using an actual or phantom Stock-for-Stock payment
method; and (iv) the Stock actually or constructively delivered by the Employee
to exercise the Eligible Stock Option must have been owned by the Employee
during the entire six (6) month period before its delivery. The amount of
Qualifying Stock Option Gain permitted to be deferred also may be limited by
other terms or conditions set forth in the stock option plan or agreement under
which the relevant stock option or options were granted. The Employee’s
Qualifying Stock Option Gain deferral election shall be made on a form provided
by Employer.
     3.5 Distribution Election. The initial distribution election of an Employee
as provided in Section 3.3 of this Plan, including an election made pursuant to
Section 3.3(g) of this Plan, shall be in writing, signed by the Employee, and
delivered to Employer, together with all other documents required under the
provisions of this Plan, within such period of time determined

8



--------------------------------------------------------------------------------



 



by the Committee and communicated to those Employees who are eligible to
participate in the Plan. Such distribution elections must be delivered to the
Employer prior to the beginning of the first Plan Year in which Employee is
eligible to participate in the Plan, or, in the case of n distribution election
pursuant to Section 3.3(g), prior to six months before the date of exercise of
an Eligible Stock Option. Provided, however, that effective April 1, 1998, an
Employee who is hired or promoted to a position of eligibility for participation
in the Plan or a Non-Employee Director who is elected to become a Non-Employee
Director during a Plan Year shall have thirty (30) days from the date of
notification of eligibility for participation in the Plan in which to submit the
required distribution election documents. If permitted by the Committee, an
Employee may change the terms of his or her initial distribution election by
making a new election, and any such new election will be effective as of the
later of the date that is (a) six (6) months following the date the new election
is made or (b) the first day of the Plan Year following the Plan Year in which
the new election is made and such new election will apply to the Employee’s
entire Account, except for the Employee’s Stock Option Subaccount. Any changes
to an Employee’s distribution election pursuant to Section 3.3(g) must be
submitted on a separate form, and such changes will apply only to the Employee’s
Stock Option Subaccount. An Employee may not make a new election once
distributions from the Plan have commenced or which would first become effective
at a time when distributions from the Plan have commenced. Notwithstanding any
other provisions of this Section 3.5, an Employee’s distribution election shall
be in the form established by the Committee in accordance with the terms of the
Plan.
     3.6 Payment Upon Change in Control. Notwithstanding any other provisions of
this Plan (including without limitation Section 3.3), the aggregate balance
credited to and held in the Employees’ Accounts, including any Stock Option
Subaccounts, shall be distributed to Employees in a lump sum on the thirtieth
day following a Change in Control (except that distribution shall be on the
sixtieth day in the case of a Change in Control under Section 5.1(a)), as
defined in Section 5.1, unless the Committee, the Board of Directors of the
Employer, or the 401(k)/NQDC Administrative Committee of the Employer (as each
is composed immediately prior to such Change in Control), in the sole discretion
of any of the foregoing, decides prior to that date that Employees’ Accounts
shall remain in the Plan.
     3.7 Hardship.
          (a) An Employee may apply for distributions from his or her Account to
the extent that the Employee demonstrates to the reasonable satisfaction of the
Committee that he or she needs the funds due to Hardship. For purposes of this
Section 3.7, a distribution is made on account of Hardship only if the
distribution is made on account of an unforeseeable immediate and heavy
emergency financial need of the Employee and is necessary to satisfy that
emergency financial need. Whether an Employee has an immediate and heavy
emergency financial need shall be determined by the Committee based on all
relevant facts and circumstances, and shall include, but not be limited to, the
need to pay funeral expenses of a family member; the need to pay expenses for
medical care for Employee, the Employee’s spouse or any dependent of Employee
resulting from sudden unexpected illness or accident; payments necessary to
prevent the eviction of Employee from Employee’s principal residence or
foreclosure on the mortgage on that residence; or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of Employee. A Hardship distribution shall not exceed the amount required to
relieve the financial need of the Employee, nor shall a Hardship distribution be
made

9



--------------------------------------------------------------------------------



 



if the need may be satisfied from other resources reasonably available to the
Employee. For purposes of this paragraph, an Employee’s resources shall be
deemed to include those assets of the Employee’s spouse and minor children that
are reasonably available to the Employee. Prior to approving a Hardship
distribution, Employer shall require the Employee to certify in writing that the
Employee’s financial need cannot reasonably be relieved:
          (i) through reimbursement or compensation by insurance or otherwise or
          (ii) by other distributions or nontaxable (at the time of the loan)
loans from plans maintained by the Employer or by any other employer, or by
borrowing from commercial sources on reasonable commercial terms, in an amount
sufficient to satisfy the need.
          (b) Any Employee receiving a Hardship distribution under this section
shall be ineligible to defer any additional compensation under the Plan until
the first day of the Plan Year following the second anniversary of the date of
the distribution. In addition, a new Election of Deferral must be submitted to
the Employer as a condition of participation in the Plan.
     3.8 Employee’s Right Unsecured. The right of the Employee or his or her
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Employer, and neither the Employee nor
his or her designated Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of the Employer,
except as otherwise provided in the Trust. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Plan and the
Employer or any other person.
     3.9 Investment of Contribution.
          (a) The investment options available to each Employee shall be
determined by the Employer and set forth in a separate written document, a copy
of which shall be attached hereto and by this reference is incorporated herein.
Each Employee shall have the sole and exclusive right to direct the Trustee as
to the investment of his or her Accounts in accordance with policies arid
procedures implemented by the Trustee. The right of an Employee to direct the
investment of his or her Account into one or more of the available investment
options shall not in any way be considered to alter the fact that an Account is
a bookkeeping account only that measures the Employer’s obligation to pay
benefits hereunder, that the assets being invested at the direction of an
Employee are assets of the Employer and that the Employee’s rights under the
Plan remain those of an unsecured, general creditor of the Employer.
          Employer shall not be liable for any investment decision made by any
Employee while such funds are held by the Trustee.
          (b) Accounts shall be credited with the actual financial performance
or earnings generated by such investments directed by the Employee and made by
the Trustee, until the Account has been fully distributed to the Employee or to
the Employee’s designated Beneficiary.

10



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision in this Section 3.9 to the
contrary, the Committee may determine not to take account of Employee’s
designated investments and determine to have the Employee’s Account invested in
any other manner as the Committee shall determine.
          (d) Notwithstanding any other provision in this Section 3.9 to the
contrary, no investment options are available to an Employee with respect to
amounts held in the Employee’s Stock Option Subaccount. Such Stock Option
Subaccount only shall be credited or debited with the actual financial
performance or earnings generated by Stock. During the deferral period, dividend
equivalents will be credited in the form of additional shares or share
equivalent units of Stock to the Employee’s Stock Option Subaccount.
SECTION 4
DESIGNATION OF BENEFICIARY
     4.1 Designation of Beneficiary. Employee may designate a Beneficiary or
Beneficiaries to receive all amounts, if any, due hereunder to Employee but
unpaid at the time of Employee’s death by written notice thereof to Employer at
any time prior to Employee’s death and may revoke or change the Beneficiary
designated therein without the Beneficiary’s consent by written notice delivered
to Employer at any time and from time to time prior to Employee’s death. If
Employee is married and a resident of a community property state, one half of
any amount due hereunder which is the result of an amount contributed to the
Plan during such marriage is the community property of the Employee’s spouse and
Employee may designate a Beneficiary or Beneficiaries to receive only the
Employee’s one-half interest. If Employee shall have failed to designate a
Beneficiary, or if no such Beneficiary shall survive him or her, then such
amount shall be paid to his or her estate. Designations of Beneficiaries shall
be made on the form provided by Employer.
SECTION 5
CHANGE IN CONTROL
     5.1 Change in Control. For the purposes of this Plan, “Change in Control”
means, the happening of any of the following:
          (a) The first public announcement or public acknowledgment (including
without limitation, a report filed pursuant to Section 13(d) of the Securities
Exchange Act of 1934 as amended (the “Exchange Act”)) by the Employer that a
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act
(other than the Employer, a Subsidiary or an employee benefit plan of the
Employer or a Subsidiary, or other controlled affiliate of the Employer,
including any trustee of such plan acting as trustee), is or has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or
comparable successor rule), directly or indirectly, of securities of the
Employer representing fifty percent (50%) or more of the combined voting power
of the Employer’s then outstanding Common Stock entitled to vote in the election
of directors, where such person’s beneficial ownership of the Employer’s Common
Stock was not initiated by the Employer or approved by the Employer’s Board of
Directors;

11



--------------------------------------------------------------------------------



 



          (b) The sale, lease or other disposition of all or substantially all
of the assets of the Employer;
          (c) The merger or consolidation of the Employer with or into another
corporation not initiated by the Employer, in which the Employer is not the
surviving corporation and the stockholders of the Employer immediately prior to
the merger or consolidation fail to possess direct or indirect beneficial
ownership of more than eighty percent (80%) of the voting power of the
securities of the surviving corporation (or if the surviving corporation is a
controlled affiliate of another entity, then the required beneficial ownership
shall be determined with respect to the securities of that entity which controls
the surviving corporation and is not itself a controlled affiliate of any other
entity) immediately following such transaction, or a reverse merger not
initiated by the Employer, in which the Employer is the surviving corporation
and the stockholders of the Employer immediately prior to the reverse merger
fail to possess direct or indirect beneficial ownership of more than eighty
percent (80%) of the securities of the Employer (or if the Employer is a
controlled affiliate of another entity, then the required beneficial ownership
shall be determined with respect to the securities of that entity which controls
the Employer and is not itself a controlled affiliate of any other entity)
immediately following the reverse merger. For purposes of this Section 5.1(c),
any person who acquired securities of the Employer prior to the occurrence of a
merger, reverse merger, or consolidation in contemplation of such transaction
and who after such transaction possesses direct or indirect beneficial ownership
of at least ten percent (10%) of the Common Stock of the Employer or the
surviving corporation (or if the Employer or the surviving corporation is a
controlled affiliate, then of the appropriate entity as determined above)
immediately following such transaction shall not be included in the group of
stockholders of the Employer immediately prior to such transaction;
          (d) A change in the composition of the Board of Directors of the
Employer, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(i) are directors of the Employer as of the date hereof, or (ii) are elected, or
nominated for election, to the Board of Directors of the Employer with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Employer); or
          (e) Any liquidation or dissolution of the Employer.
SECTION 6
TRUST PROVISIONS
     6.1 Trust Agreement. The Employer may establish the Trust for the purpose
of retaining assets, including deferred Qualifying Stock Option Gain, set aside
by Employer pursuant to the Trust Agreement for payment of all or a portion of
the amounts payable pursuant to the Plan. Any benefits not paid from the Trust
shall be paid solely from Employer’s general funds, and any benefits paid from
the Trust shall be credited against and reduce by a corresponding amount the
Employer’s liability to Employees under the Plan. No special or

12



--------------------------------------------------------------------------------



 



separate fund, other than the Trust Agreement, shall be established and no other
segregation of assets shall be made to assure the payment of any benefits
hereunder. All Trust Funds shall be subject to the claims of general creditors
of the Employer in the event the Employer is Insolvent as defined in Section 3
of the Trust Agreement. The obligations of the Employer to pay benefits tinder
the Plan constitute an unfunded, unsecured promise to pay and Employees shall
have no greater rights than general creditors of the Employer.
SECTION 7
AMENDMENT, TERMINATION AND TRANSFERS BY COMMITTEE
     7.1 Amendment. The Committee shall have the right to amend this Plan at any
time and from time to time, including a retroactive amendment. Any such
amendment shall come effective upon the date stated therein, and shall be
binding on all Employees, except as otherwise provided in such amendment;
provided, however, that said amendment shall not affect adversely benefits
payable to an affected Employee without the Employee’s written approval.
     7.2 Termination. The Committee shall have the right to terminate this Plan
at any time and direct the lump sum payments of all assets held by the Trust if
the Employer is not Insolvent (as defined in Article 3 of the Trust Agreement)
at that time.
     7.3 Transfers by Committee.
          (a) In the event that an Employee transfers employment from the
Employer to a Subsidiary, the Committee shall have the right, but no obligation,
to direct the Trustee to transfer funds in an amount equal to the amount
credited to such Employee’s Account (the “Transferred Account”) to a trust
established under a Transferee Plan maintained by such Subsidiary. The Committee
shall determine, in its sole discretion, whether such transfer shall be made and
the timing of such transfer. Such transfer shall be made only if, and to the
extent, approval of such transfer is obtained from the Trustee. No transfer
shall be made unless the Subsidiary meets the requirements of
subsection 7.3(b)(i) as of the date of the transfer.
          (b) Definitions.
          (i) For purposes of this Section 7.3, “Subsidiary” shall mean any
corporation (other than the Employer) in an unbroken chain of corporations
beginning with the Employer, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty (50) percent or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
          (ii) For purposes of this Section 7.3, “Transferee Plan” shall mean an
unfunded, nonqualified deferred compensation plan described in Section 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974
(“ERISA”).
          (c) No transfer shall be made under this Section 7.3 unless the
Employee for whose benefit the Transferred Account is held executes a written
waiver of all of such

13



--------------------------------------------------------------------------------



 



Employee’s rights and benefits under this Plan in such form as shall be
acceptable to the Committee.
SECTION 8
ADMINISTRATION
     8.1 Administration. The Committee shall administer and interpret this Plan
in accordance with the provisions of the Plan and the Trust Agreement. Any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatever under
this Plan. The Committee may employ legal counsel, consultants, actuaries and
agents as it may deem desirable in the administration of the Plan and may rely
on the opinion of such counsel or the computations of such consultant or other
agent. The Committee shall have the authority to delegate some or all of the
powers and responsibilities under the Plan and the Trust Agreement to such
person or persons as it shall deem necessary, desirable or appropriate for
administration of the Plan.
     8.2 Liability of Committee; Indemnification. To the maximum extent not
prohibited by law, no member of the Committee shall be liable to any person and
in any event shall be indemnified by the Employer for any action taken or
omitted in connection with the interpretation and administration of this Plan
unless attributable to his or her own bad faith or willful misconduct.
     8.3 Expenses. The costs of the establishment of the Plan and the adoption
of the Plan by Employer, including but not limited to legal and accounting fees,
shall be borne by Employer. The expenses of administering the Plan and the Trust
shall be borne by the Trust unless the Employer elects in its sole discretion to
pay some or all of those expenses; provided, however, that Employer shall bear,
and shall not be reimbursed by, the Trust for any tax liability of Employer
associated with the investment of assets by the Trust.
SECTION 9
GENERAL AND MISCELLANEOUS
     9.1 Rights Against Employer. Except as expressly provided by the Plan, the
establishment of this Plan shall not be construed as giving to any Employee or
to any person whomsoever, any legal, equitable or other rights against the
Employer, or against its officers, directors, agents or shareholders, or as
giving to any Employee or Beneficiary any equity or other interest in the
assets, business or shares of Employer stock or giving any Employee the right to
be retained in the employment of the Employer. Neither this plan nor any action
taken hereunder shall be construed as giving to any Employee the right to be
retained in the employ of the Employer or as affecting the right of the Employer
to dismiss any Employee. Any benefit payable under the Plan shall not be deemed
salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Employer for the benefit of
its Employees. Nothing in the Plan or in any instrument executed pursuant
thereto shall confer upon any Non-Employee Director any right to continue in the
service of the Employer in any capacity or shall affect any right of the
Employer, its Board of Directors or

14



--------------------------------------------------------------------------------



 



stockholders to remove any Non-Employee Director pursuant to the Employer’s
By-Laws and the provisions of the Delaware General Corporation Law.
     9.2 Assignment or Transfer. No right, title or interest of any kind in the
Plan shall be transferable or assignable by any Employee or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Employee or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.
     9.3 Severability. If any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.
     9.4 Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.
     9.5 Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of California unless superseded by federal
law.
     9.6 Payment Due to Incompetence. If the Committee receives evidence that an
Employee or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person or
Trust which has been legally appointed by the courts or to any other person
determined by the Employer to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Employer may deem proper. Any such payment shall be in complete discharge of
the Employer’s obligations under this Plan.
     9.7 Tax. The Employer may withhold from any benefits payable under this
Plan, all federal, state, city or other taxes as shall be required pursuant to
any law or governmental regulation or ruling. In the case of an Employee’s
exercise of an Eligible Stock Option and election to defer Qualifying Stock
Option Gain, Employer shall withhold from Employee’s non-deferred Compensation
and/or Qualifying Stock Option Gain, in a manner determined by Employer,
Employee’s share of FICA and other employment taxes on such deferred Qualifying
Stock Option Gain. If necessary, the Committee may reduce the deferred
Qualifying Stock Option Gain in order to comply with this Section 9.7.
     9.8 Attorney’s Fees. Employer shall pay the reasonable attorney’s fees
incurred by any Employee in an action brought against Employer to enforce
Employee’s rights under

15



--------------------------------------------------------------------------------



 



the Plan, provided that such fees shall only be payable in the event that the
Employee prevails in such action.
     9.9 Plan Binding on Successors/Assignees. This Plan shall be binding upon
and inure to the benefit of the Employer and its successor and assigns and the
Employee and the Employee’s designee and estate.
     The Employer has caused its authorized officer to execute this amended and
restated Plan this 20th day of November, 2003.

                  CADENCE DESIGN SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

16



--------------------------------------------------------------------------------



 



APPENDIX 1
ACKNOWLEDGMENT
     The undersigned Employee hereby acknowledges that Employer has selected him
or her as a participant in the Cadence Design Systems, Inc. 1994 Deferred
Compensation Plan, subject to all terms and conditions of the Plan, a copy of
which has been received, read, and understood by the Employee in conjunction
with executing this Acknowledgment. Employee acknowledges that he or she has had
satisfactory opportunity to ask questions regarding his or her participation in
the Plan and has received satisfactory answers to any questions asked. Employee
also acknowledges that he or she has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of participation in the Plan. Employee understands that his or her participation
in the Plan shall not begin until this Acknowledgment has been signed by
Employee and returned to Employer.

                     
Dated:
          Signed:        
 
 
 
         
 
Employee    
 
                                CADENCE DESIGN SYSTEMS, INC.    
 
                   
Dated:
          Signed:        
 
 
 
         
 
[Officer]    

17



--------------------------------------------------------------------------------



 



APPENDIX 2
ACKNOWLEDGMENT
(for Deferral of Qualifying Stock Option Gain ONLY)
     The undersigned Employee hereby acknowledges that Employer has selected him
or her as a participant in the portion of Cadence Design Systems, Inc. 1994
Deferred Compensation Plan pertaining to the deferral of Qualifying Stock Option
Gain (as defined in the Plan document), subject to all terms and conditions of
the Plan, a copy of which has been received, read, and understood by the
Employee in conjunction with executing this Acknowledgment. Employee
acknowledges that he or she has had satisfactory opportunity to ask questions
regarding his or her participation in the portion of the Plan pertaining to the
deferral of Qualifying Stock Option Gain and has received satisfactory answers
to any questions asked. Employee also acknowledges that he or she has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of such participation in the Plan. Employee
understands that his or her participation in the portion of the Plan pertaining
to the deferral of Qualifying Stock Option Gain shall not begin until this
Acknowledgment has been signed by Employee and returned to Employer.

                     
Dated:
          Signed:        
 
 
 
         
 
Employee    
 
                                CADENCE DESIGN SYSTEMS, INC.    
 
                   
Dated:
          Signed:        
 
 
 
         
 
[Officer]    

18